Citation Nr: 1607177	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a chronic acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February and August 2015, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The evidence is in equipoise as to whether the chronic acquired psychiatric disorder is related to active service. 


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The United States Court of Appeals for Veterans Claims (the Court), however, has held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those in-service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Vet Center records and a December 2012 VA examination report reflect a diagnosis of anxiety disorder not otherwise specified.  Thus, Davidson element (1), current disability, is met.

The appellant served in the Republic of Vietnam, and he is claiming psychiatric symptomatology from that service in Vietnam, to include experiencing rocket fire.  Thought the appellant does not have any combat medals or citations, the Board finds that he is competent to claim combat experience and the Board finds him credible.  Therefore, the appellant engaged in combat with the enemy. The claimant is competent to report his wartime experiences, and the Board finds him credible because his assertion is consistent with the circumstances, condition or hardships of such service.  The Veteran also provided documentation of the death of his brother during his military service.  In light of the above, the Board finds that he did experience in-service stressors and Davidson element (2), in-service incurrence or aggravation of a disease or injury, is satisfied.

There is conflicting medical nexus evidence on whether the chronic acquired psychiatric disorder is related to active service.

A March 2005 VA treatment record reflects that the Veteran had complaints of mood changes, irritability, nightmares, and nocturnal restlessness, and that these symptoms had their onset in service.  A mood disorder was diagnosed.

A July 2012 Vet Center treatment record reveals that the Veteran mostly served as a truck driver in Vietnam even though his military occupational specialty was radio teletype operator.  He only worked as a radio teletype operator on the weekends, and he performed guard duty.  It was noted that since service, the appellant has struggled with chronic anxiety and depression with the specific following symptoms that interfere in the workplace and with family relationships: persistent sleep disturbance, fatigue, irritability, impatience, chronic anxiety and worry to the point of developing somatic complaints, manufactured worry, periods of unprovoked anger, persistent vigilance, panic attacks, avoidance, hypervigilance, emotional numbing, and social alienation.  Anxiety disorder not otherwise specified was diagnosed.

A December 2012 VA examination report reflects that the examiner opined that there is no discernable nexus between the current symptoms of generalized anxiety and the in-service stressor of being exposed to incoming rounds during service in Vietnam.

In a March 2015 addendum to the December 2012 VA examination report, the VA examiner opined that it is less likely than not that the Veteran's anxiety disorder is directly related to his period of military service.  The examiner noted that the symptoms were generalized and non-specific and that there is no clear nexus between the symptoms and any incident of military service in particular or military service in general.  The examiner stated that there is no indication that the anxiety symptoms had their onset during military service or within the years following service.  The examiner added that the service treatment records are negative for mental-health treatment and complaints.  The examiner concluded by stating that there is no continuum of treatment that would suggest a relationship between current symptoms and military service.

In an October 2015 addendum to the December 2012 VA examination report, the examiner opined that it is less likely than not that the anxiety disorder is directly related to the Veteran's period of military service.  The examiner provided the same basis as the opinion in the March 2015 addendum with one addition.  The examiner added that even if sleep disturbance and anxiety were present around the time of his service, there is no way to know how or if these symptoms would have met the criteria for a psychiatric disorder.

The VA medical opinions are predicated in no small part based on the lack of evidence of psychiatric symptomatology in the service treatment records and the lack of post-service treatment.  The Vet Center opinion is based on the Veteran's reporting of symptomatology since active service.  The appellant is competent to report his history of symptomatology, and the Board finds him credible, especially since he reported similar symptomatology for treatment purposes approximately six years prior to filing his claim.  The evidence is in equipoise as to whether the chronic acquired psychiatric disorder is related to active service.  Accordingly, Davidson element (3), medical nexus, is established.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for a chronic acquired psychiatric disorder.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for a chronic acquired psychiatric disorder is granted.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


